DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Olson on 2/24/22.

The application has been amended as follows: 
Claim 1 has been replaced with the following:	“A mathematics teaching aid system comprising: 

at least one pivot point reference mark substantially centrally located on said straight edge; 
a first coordinate line indicia parallel to the straight edge and intersecting the at least one pivot point; and 
a plurality of slope values indicated as a simplified numeric ratio of positive or negative whole numbers and corresponding indicia visibly displayed in predetermined positions equidistant from said pivot point reference mark on said planar base and radially disposed relative to said pivot point reference mark, each of said slope values and corresponding indicia disposed in predetermined positions corresponding to said predetermined slope values with respect to said straight edge, and ranging between values of zero and positive infinity in a positive direction and between zero and negative infinity in a negative direction, wherein the indicia of slope value of zero is positioned along a second coordinate line that is perpendicular to the first coordinate line indicia and intersects the pivot point reference mark and wherein the indicia of slope values of the positive infinity and the negative infinity are positioned along opposite ends of the first coordinate line indicia.”
Claim 2 has been replaced with the following:	“The mathematics teaching aid system of claim 1 further comprising mathematical information related to the understanding of slope or use of said mathematics teaching aid and system visibly displayed on said planar base.”

Claim 4 has been replaced with the following:  “The mathematics teaching aid system of claim 1 wherein said planar base is made of suitable transparent material.”
Claim 6 has been replaced with the following:  “The mathematics teaching aid system of claim 1 wherein said planar base is of suitable size to be visible in a classroom, and substantially semicircular; whereby the radius of said semicircular base is defined by said equidistant placement of said indicia or said slope values.”
Claim 7 has been replaced with the following:  “The mathematics teaching aid system of claim 1 further comprising an attachment means for removably securing said teaching aid to a vertical presentation board.”
Claim 8 has been replaced with the following:  “The mathematics teaching aid system of claim 1 further comprising an elongated generally flat and planar indicator arm of a length sufficiently less than the radius of said semicircular base to be easily contained inside said equidistant placement of said slope values; with pivot means at said proximal end for rotationally movable attachment of said planar indicator arm to said front side of said 3 of 10Application No.: 16/587,035 Amendment dated: January 12, 2022 Reply to Office Action of July 16, 2021 Attorney Docket No.: OLS-001 planar base at said central reference mark.”
Claim 9 has been replaced with the following:  “The mathematics teaching aid system of claim 8 further comprising a pivot means located substantially at said pivot 
Claim 10 has been replaced with the following:  “The mathematics teaching aid system of claim 8 wherein the attachment of said indicator arm to said front side of said planar base is by means of a fastener slightly smaller than the diameter of said holes through said planar indicator arm and said planar base to thereby allow said indicator arm free rotational movement under the effect of gravity when oriented correctly.”
Claim 12 has been replaced with the following:  “The mathematics teaching aid system of claim 1 wherein the planar base is of suitable size to be used by an individual on a standard educational worksheet.”
Claim 13 has been replaced with the following:  “The mathematics teaching aid system of claim 18 wherein said mathematical information includes, but is not limited to, the symbol for infinity, at least 4 of 10Application No.: 16/587,035 Amendment dated: January 12, 2022 Reply to Office Action of July 16, 2021 Attorney Docket No.: OLS-001 one shorthand definition for slope, positive and negative signs.”
Claim 14 has been cancelled.
Claim 15 has been replaced with the following:  “The mathematics teaching aid system of claim 18 further comprising a visible line imprinted substantially on and parallel to said straight edge on said planar base.”
Claim 16 has been replaced with the following:  “The mathematics teaching aid system of claim 18 further comprising a method to identify approximate said radially disposed slope values by the orientation of said slope values directly nearest to a defined mathematical reference line.”


Examiner’s Reasons for Allowance
In response to the amendments filed on 1/12/22, claims 1-4, 6-10, 12-13, 15-16 & 18 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach a mathematics teaching aid system comprising: a generally flat and planar base, said planar base having a front side and a back side with at least one straight edge; at least one pivot point reference mark substantially centrally located on said straight edge; a first coordinate line indicia parallel to the straight edge and intersecting the at least one pivot point; and a plurality of slope values indicated as a simplified numeric ratio of positive or negative whole numbers and corresponding indicia visibly displayed in predetermined positions equidistant from said pivot point reference mark on said planar base and radially disposed relative to said pivot point reference mark, each of said slope values and corresponding indicia disposed in predetermined positions corresponding to said predetermined slope values with respect to said straight edge, and ranging between values of zero and positive infinity in a positive direction and between zero and negative infinity in a negative direction, wherein the indicia of slope value of zero is positioned along a second coordinate line that is perpendicular to the first coordinate line indicia and intersects the pivot point reference mark and wherein the indicia of slope values of the positive infinity and the negative infinity are positioned along opposite ends of the first coordinate line indicia.  As required by the independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIT PANDYA/Primary Examiner, Art Unit 3649